Citation Nr: 1216911	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  02-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2001 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Diego, California, which determined that VA had not received new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a low back disability. 

In decisions dated in January 2003 and July 2004, respectively, the Board reopened the service connection claim and denied it on the merits.  The Veteran then appealed the July 2004 denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in June 2006, the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with the Memorandum decision.  Thereafter, in May 2007, the Board remanded the case for further development.  Upon return of the case to the Board, the claim was again denied in September 2008.  The Veteran also appealed this decision to the Court, and in April 2010, the Court vacated the September 2008 decision, and remanded the appeal to the Board.  

When the case was most recently before the Board in February 2011, the claim for service connection for a chronic low back disability was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the February 2011 Remand, the RO/AMC was instructed to afford the Veteran a VA examination by an orthopedist, on a fee-basis if necessary, in order to obtain medical opinions regarding the following:

a.  Is there clear and unmistakable evidence, evidence that is obvious and manifest, that the Veteran's scoliosis was present prior to his enrollment in military service?
b. Is there clear and unmistakable evidence, evidence that is obvious and manifest, that the Veteran's scoliosis was not aggravated (increased in severity beyond its normal progression) during military service?
c. Regardless of any predisposition to scoliosis, based on all relevant medical evidence, photographs, and lay statements of record, is it at least as likely as not that the Veteran's scoliosis first manifested during his military service?
d. Based on all relevant medical evidence, photographs, and lay statements of record, is it at least as likely as not that the Veteran's currently diagnosed back disability(ies) have been manifested by, or are the result of, continuous symptomatology since service.

A VA examination was conducted by a physician in March 2011.  Initially, the Board notes that the March 2011 VA examination report is unclear regarding whether the VA examiner is, in fact, an orthopedist, as requested in the Board remand.  Additionally, the examination report reflects that all of the opinions requested in the Board remand were not obtained.

The March 2011 VA examination report notes that the Veteran has a diagnosis of levoconvex scoliosis of the thoracolumbar spine, status post spinal reconstruction with residual deformity and pain.  The examiner indicated that the service treatment records and the VA treatment records were reviewed but the private medical records were not reviewed.  The examiner examined the Veteran and opined that the Veteran's spinal condition is less likely as not caused by or a result of service.  The examiner reasoned that the Veteran's scoliosis is most likely idiopathic in nature with its onset being in the early teen years as a consequence of genetics and pre-service environmental factors.  The examiner went on to state that the natural history of the idiopathic scoliosis would only be altered by a high energy injury to the spine, such as a fracture, dislocation, or ligament disruption, and the service treatment records do not document any of these events.  Therefore, the examiner concluded that the Veteran's pre-service deformity was progressing at its natural rate.

The examiner did not address the specific questions posed in the Remand in that the examiner failed to state whether there is obvious and manifest (clear and unmistakable) evidence that the scoliosis was present prior to service.  Instead, the examiner merely stated that the scoliosis is most likely idiopathic, having its onset in the Veteran's early teenage years due to genetics and pre-service environmental factors.  The examiner did not give any explanation for this opinion, nor did the examiner use the requested language.  

With respect to the question of whether the scoliosis was aggravated during service, the examiner stated that the pre-service deformity progressed at its natural rate.  The basis for this opinion was noted to be the lack of documentation of high energy injuries during service, such as fracture, dislocation, or ligament disruption.

The examiner entirely failed to address whether, without consideration of any predisposition to scoliosis, the Veteran's scoliosis first manifested itself during service.  Instead, the examiner only provided an opinion based upon such predisposition to scoliosis, indicating that the scoliosis is most likely idiopathic with its onset being in the Veteran's early teen years as a result of genetics and pre-service environmental factors.  The examiner did not, as requested in the Remand, set aside the consideration of predisposition to scoliosis based upon genetics and pre-service environmental factors to address the question posed.

Finally, the examiner completely failed to address whether the Veteran's currently diagnosed low back disability is as a result of continuous symptomatology since service.

Therefore, the AOJ did not accomplish the objectives set forth in the February 2011 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to determine the credentials of the March 2011 VA examiner.  Specifically, it should be determined whether the examiner is an orthopedist.  A remand is also required in order to obtain the above-requested medical opinions based upon a review of the entire medical record, including the private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Verify the March 2011 VA examiner's credentials.  Specifically, it should be determined if the March 2011 VA examiner is an orthopedist.

2.  If it is determined that the March 2011 examiner is an orthopedist, return the claims file to him for a clarifying opinion.  

If the March 2011 examiner is determined not to be an orthopedist or is otherwise not available, schedule another VA examination.  

The claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must reflect that the examiner reviewed the entire record, to include service treatment records, VA treatment records, and private treatment records.  The examination report also must include responses to the each of the following items:

a.  Is there clear and unmistakable evidence, evidence that is obvious and manifest, that the Veteran's scoliosis was present prior to his enrollment in military service? 

b.  Is there clear and unmistakable evidence, evidence that is obvious and manifest, that the Veteran's scoliosis was not aggravated, i.e. increased in severity beyond its normal progression, during his military service? 

c.  Regardless of any predisposition to scoliosis, based on all relevant medical evidence, photographs, and lay statements of record, is it at least as likely as not that the Veteran's scoliosis first manifested during his military service? 

d.  Based on all relevant medical evidence, photographs, and lay statements of record, is it at least as likely as not that the Veteran's currently diagnosed back disability has been manifested by, or is the result of, continuous symptomatology since service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.  If the VA examiner is of the opinion that any requested opinion cannot be provided without resorting to speculation then the examiner must provide a detailed medical explanation as to why this is so. 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested examination report and required medical opinion to ensure that they are responsive to and in complete compliance with the directives of this remand and if it is not, implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the February 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


